t c memo united_states tax_court anne r dugan petitioner v commissioner of internal revenue respondent docket no filed date anne r dugan pro_se kimberley j peterson for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure and an addition_to_tax in the amount of dollar_figure under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the sole issue for decision is whether petitioner is entitled to a business deduction for the cost of certain meals in the amount of dollar_figure for the taxable_year we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated into these findings by this reference when the petition in this case was filed petitioner resided in sunnyvale california during petitioner was self-employed as a licensed acupuncturist she maintained a business address in san jose california for all of and in sunnyvale california for part of the year petitioner shared office space at the san jose address with a chiropractor dr catherine zimmerman who used the office mondays wednesdays and fridays petitioner used the office tuesdays and thursdays petitioner paid dr zimmerman rent and they shared office expenses they also treated some patients in common as dr zimmerman referred a number of patients to petitioner during petitioner and dr zimmerman often met at lunchtime and shared meals at their lunch meetings petitioner and dr zimmerman discussed treatment of their patients and details of office administration and operations petitioner also met with dr zimmerman at times when they did not share a meal but lunchtime was often the best opportunity to meet petitioner and dr zimmerman alternated paying for their meals together each week petitioner paid for one to three meals with dr zimmerman on her federal_income_tax return for the taxable_year petitioner reported expenses attributable to meals taken with dr zimmerman totaling dollar_figure after application of the 50-percent limitation for meals and entertainment pursuant to sec_274 these expenses gave rise to a claimed deduction of dollar_figure which respondent disallowed as not being ordinary and necessary expenses for petitioner's trade_or_business opinion sec_262 generally disallows the deduction of personal living or family_expenses except as permitted under sec_162 sec_212 or sec_217 the costs of a taxpayer's meals not incurred in traveling away from home are nondeductible personal expenses sec_1_262-1 income_tax regs sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the question for consideration is whether petitioner is entitled under sec_162 to deduct the cost of the meals with dr zimmerman petitioner bears the burden of proving that the expenses in question are ordinary and necessary business_expenses see rule 290_us_111 daily meals are an inherently_personal expense and a taxpayer bears a heavy burden in proving they are routinely deductible 80_tc_1073 affd 758_f2d_211 7th cir in moss members of a law firm met daily at a local cafe to discuss work-related matters as in the instant case the noon hour was chosen as the most convenient and practical time for the firm to hold meetings this court acknowledged the valid business purposes for the lunch meetings but nevertheless held the costs of the meals to be nondeductible personal expenses rather than ordinary and necessary business_expenses we are convinced that petitioner and his partners and associates discussed business at lunch that the meeting was a part of their working day and that thi sec_1 sec_212 which applies to nontrade or nonbusiness expenses that are costs of producing income and sec_217 which applies to moving_expenses are not at issue in this case nor were the expenses_incurred while petitioner was traveling away from home time was the most convenient time at which to meet we are also convinced that the partnership benefited from the exchange of information and ideas that occurred but this does not make his lunch deductible any more than riding to work together each morning to discuss partnership affairs would make his share of the commuting_costs deductible moss v commissioner supra pincite1 in affirming this court's decision in moss v commissioner supra the u s court_of_appeals for the seventh circuit focused on the lack of a business objective for the meals distinguishing meals with outsiders such as clients or customers from meals with coworkers coworkers know each other well already they don't need the social lubrication that a meal with an outsider provides--at least don't need it daily the meal itself was not an organic part of the meeting where the business objective to be fully achieved required sharing a meal moss v commissioner f 2d pincite similarly in hankenson v commissioner tcmemo_1984_ this court held that expenses of meals incurred by a physician in the course of frequent lunchtime meetings which he hosted for nurses and medical colleagues constituted nondeductible personal expenses because of the absence of a clear nexus between the expenses and the taxpayer's production_of_income in the instant case sharing a meal with dr zimmerman was not integral to petitioner's business objectives and has not been clearly linked to her production_of_income they met at lunchtime because that was the most convenient and feasible time to meet their business relationship was well established and did not require social lubrication at least not as often as petitioner and dr zimmerman dined together indeed the frequency of their lunches together and the reciprocal nature of their meal arrangement belie the existence of any business_purpose for the meals petitioner has stipulated that she and dr zimmerman alternated paying for the meals in substance then each was bearing only the expense of her individual meals if taxpayers were permitted to deduct meal expenses in such circumstances then as this court has observed only the unimaginative would dine at their own expense moss v commissioner t c pincite accordingly we sustain respondent's determination to reflect the foregoing and concessions by the parties decision will be entered under rule
